 

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”), effective as of December 1, 2007,
between John Abraham, an individual residing at 8328 Stewart Avenue, Los
Angeles, CA 90045 (the “COO”), and Bloodhound Search Technologies, Inc., a
Nevada corporation (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the COO has been employed by the Company as its Chief Operating Officer
since April 5, 2006; and
 
WHEREAS, the COO and the Company desire to continue such employment and to enter
into this Agreement in order to state the terms and conditions of the
continuation of such employment.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties hereto agree as follows:
 
ARTICLE I
POSITION; DUTIES; TERM
 
1.1 Position. The Company hereby continues to employ the COO as the Chief
Operating Officer of the Company, which employment the COO hereby accepts, all
in the capacity and on the terms and conditions hereinafter set forth.
 
1.2 Duties. During the Term (as defined below), the COO shall be a full-time
employee of the Company, all under and subject to the direction and control of
the Board of Directors of the Company. In his capacity as Chief Operating
Officer, the COO shall be responsible for controlling the day to day operations
of the Company and shall perform such duties for the Company as are consistent
with the foregoing.
 
1.3 Term. The term of employment shall commence as of the date of this Agreement
and shall continue until this Agreement is terminated in accordance with the
terms hereof (the “Term”).
 
ARTICLE II
COMPENSATION


2.1 Salary. During the Term, the COO shall be entitled to a gross salary (the
“Salary”) as follows: (a) for the period commencing December 1, 2006, and
continuing to and including February 28, 2007, the Salary shall be $5,000 for
such three month period (amounting to approximately $1,667 per month), payable
within ten (10) days after the date hereof; and (b) for the period commencing
March 1, 2007, and continuing until the end of the Term, the Salary shall be
$5,000 per each month of the Term, payable within ten (10) days after the end of
each such month. The Salary shall be subject to withholding for applicable
taxes.


 
 

--------------------------------------------------------------------------------

 
2.2  Additional Compensation. As additional compensation, the Company, in the
sole discretion of its Board of Directors, may grant stock purchase options to
the COO.
 
ARTICLE III
BENEFITS


3.1 Business Expenses The COO shall be reimbursed for all reasonable and
necessary business expenses incurred by the COO in connection with the
performance of his duties under this Agreement, so long as the Company
pre-approves such expenses in writing and the COO presents to the Company
appropriate documentation therefor.


3.2 Additional Benefits.  The COO shall be entitled to participate in any
pension or profit sharing plans, group health, accident or life insurance plans,
group medical and hospitalization plan, and other similar benefits as may be
available to the employees of the Company.


ARTICLE IV
TERMINATION


4.1 Termination. The COO's employment hereunder may be terminated by either
party hereto for any reason or no reason immediately upon written notice by the
terminating party to the non-terminating party. Upon such termination, the
Company shall pay the COO his Salary accrued through the date of such
termination. Following such termination, the COO shall be required to co-operate
with the Company and to execute all documents which may be reasonably requested
by the Company.


ARTICLE V
REPRESENTATION; NON-COMPETITION


5.1 COO Representation. The COO represents that the COO’s execution of this
Agreement and the performance of his duties required hereunder will neither be a
breach of any other employment or other agreement nor a breach of any
non-competition or similar agreement.


5.2 Non-Competition.


(a) The COO agrees that during the Term and for the period of two (2) years
thereafter, he will not engage, directly, either as principal, agent,
consultant, proprietor, creditor, stockholder, director, officer or employee, or
participate in the ownership, management, operation or control of any business
which directly or indirectly competes with the business of the Company. The COO
acknowledges and agrees that the current market for the Company's business
extends throughout the world and that it is therefore reasonable to prohibit the
COO from competing with the Company anywhere in such territory. This Section
shall not apply to the COO’s ownership of less than five percent (5%) of the
capital stock of a company having a class of capital stock which is traded on
any national stock exchange.


 
2

--------------------------------------------------------------------------------

 
(b) During the Term and for the period of two (2) years thereafter, the COO
agrees that he will not, directly, (i) solicit, divert or recruit or encourage
any of the employees or agents of the Company, or any person who was an employee
or agent of the Company during the Term, to leave the employ of the Company or
terminate or alter their contractual relationship in a way that is adverse to
the Company's interests, (ii) solicit or divert business from the Company, or
assist any person or entity in doing so or attempting to do so or (iii) cause or
seek to cause any person or entity to refrain from dealing or doing business
with the Company or assist any person or entity in doing so or attempting to do
so.


5.3 Confidentiality.


(a) The COO agrees that he shall hold in strict confidence and shall not at any
time during or after his employment with the Company, directly or indirectly,
(i) reveal, report, publicize, disclose, or transfer any Confidential
Information (as described below) or any part thereof to any person or entity,
(ii) use any of the Confidential Information or any part thereof for any purpose
other than in the course of his duties on behalf of the Company, or (iii) assist
any person or entity other than the Company to secure any benefit from the
Confidential Information or any part thereof. All Confidential Information
(regardless of the medium retained) and all abstracts, summaries or writings
based upon or reflecting any Confidential Information in the COO's possession
shall be delivered by the COO to the Company upon request therefor by the
Company or automatically upon the termination of this Agreement.
 
(b) For purposes of this Agreement, "Confidential Information" shall mean any
information relating to the business, operations, affairs, assets or condition
(financial or otherwise) of the Company which is not generally known by
non-company personnel, or is proprietary or in any way constitutes a trade
secret (regardless of the medium in which information is maintained) which the
COO develops or which the COO obtains knowledge of or access to through or as a
result of the COO’s relationship with the Company. Confidential Information
specifically includes, without limitation, business and marketing plans,
financings, cost and pricing information, supplier information, all source code,
system and user documentation, and other technical documentation pertaining to
the hardware and software programs of the Company, including any proposed design
and specifications for future products and products in development, and all
other technical and business information considered confidential by the Company.
Confidential Information shall not include any information that is generally
publicly available or otherwise in the public domain other than as a result of a
breach by the COO of his obligations hereunder.


5.4 Remedies. The COO agrees and acknowledges that the foregoing restrictions
and the duration and the territorial scope thereof as set forth in Sections 5.2
or 5.3 are under all of the circumstances reasonable and necessary for the
protection of the Company and its business. In the event that the COO shall
breach or threaten to breach any of the provisions of Sections 5.2 or 5.3, in
addition to and without limiting or waiving any other remedies available to the
Company, at law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain any such breach or threatened breach and to
enforce the provisions of this Agreement.


 
3

--------------------------------------------------------------------------------

 
ARTICLE VI
MISCELLANEOUS


6.1 Entire Agreement. This Agreement constitutes the entire understanding
between the Company and the COO with respect to the subject matter hereof and
supersedes any and all previous agreements or understandings between the COO and
the Company concerning the subject matter hereof, all of which are merged
herein.


6.2 Successors. This Agreement shall be binding upon and inure to the benefit of
the COO and his heirs and personal representatives, and the Company and its
successors and assigns.


6.3 Notices. All notices and other communications required or permitted
hereunder shall be delivered personally, sent via facsimile, certified or
registered mail, return receipt requested, or next day express mail or
overnight, nationally recognized courier, postage prepaid with proof of receipt,
to the address or telephone number (in the case of facsimile) set forth above.
Such addresses and/or telephone numbers may be changed by notice given in the
manner provided herein. Any such notice shall be deemed given (i) when delivered
if delivered personally, (ii) the day after deposit with the express or courier
service when sent by next day express mail or courier, (iii) five (5) days after
deposit with the postal service when sent by certified or registered mail, or
(iv) when sent over a facsimile system with answer back response set forth on
the sender's copy of the document.


6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to choice of law
principles.


6.5 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement executed by the Company and the COO.


6.6 Headings. The section headings herein are inserted for the convenience of
the parties only and are not to be construed as part of the terms of this
Agreement or to be taken into account in the construction or interpretation of
this Agreement.


6.7 Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed to be an original but both of which
together will constitute one and the same instrument.


[remainder of page intentionally left blank; signature page to follow]


 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this COO Employment Agreement
as of the day and year first above written.



        BLOODHOUND SEARCH TECHNOLOGIES, INC.  
   
   
    By:   /s/ Robert Horn  

--------------------------------------------------------------------------------

Name: Robert Horn   Title:  Chief Financial Officer, Secretary, and Director


  /s/ John Abraham   

--------------------------------------------------------------------------------

John Abraham
   



 
5

--------------------------------------------------------------------------------

 